Citation Nr: 0200345	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an effective date earlier than December 23, 
1987, for a grant of an evaluation of 40 percent for 
paralysis of the right lower extremity.

2. Entitlement to an effective date earlier than December 23, 
1987, for a grant of special monthly compensation on 
account of loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1998 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of September 16, 1999, the Board granted an 
effective date of December 23, 1987, for a grant of an 
evaluation of 40 percent for paralysis of the right lower 
extremity and for a grant of special monthly compensation 
(SMC) for loss of use of the right foot, and the Board denied 
the veteran's claim of entitlement to an effective date prior 
to December 23, 1987, for those benefits.  In the decision of 
September 16, 1999, the Board also found that a rating 
decision in October 1968 did not involve clear and 
unmistakable error (CUE).  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's decision on the earlier effective date issue, 
dismissed the veteran's appeal on the CUE issue, and remanded 
the case to the Board for further proceedings.

The Board notes that, in a brief received in October 2001, 
the veteran's representative raised the issue of entitlement 
to a retroactive award for a clothing allowance.  That claim 
is referred to the RO for appropriate action.  


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001).

The Board notes that the parties to the joint motion before 
the Court stated in that motion that "...the parties note a 
1979 letter, which indicates that the veteran was prescribed 
a brace for his right foot.  R. 64.".  Joint Motion at 10.  
The Board also  notes that, in the appellant's brief before 
the Court, it was stated that the record contained a copy of 
a letter dated November 7, 1979, from an orthotist at the VA 
Medical Center (VAMC), Wood, Wisconsin, to the veteran, which 
was written in response to a prescription by a private 
physician for special shoes and a brace, which letter was 
sent to the VAMC by the veteran.  It was further stated in 
the appellant's brief that, other than the letter of November 
7, 1979, there were no documents of record from the VA 
Prosthetic Treatment Center in Wood, Wisconsin.

A careful review of the claims file by the Board fails to 
disclose any letter to the veteran from the VAMC, Wood, 
Wisconsin, dated in November 1979 or anytime in 1979.  Nor 
does the claims file contain a copy of a prescription of a 
brace by a private physician dated in 1979.  The Board finds 
that the duty to assist the veteran in the development of 
facts pertinent to his claims, pursuant to the VCAA, requires 
that an attempt be made to obtain records of any treatment or 
evaluation of the veteran for right lower extremity 
complaints at the VAMC, Wood, Wisconsin, in 1979 and of any 
prescription of a right foot brace by a private physician in 
1979, and this case will be remanded to the RO for that 
purpose.

The Board notes that the claims file does contain the 
following:
1. An application for a clothing allowance dated in 
October 1987, which stated that a right leg and 
right arm appliances were issued by the Great Lakes, 
Illinois; Hines, Illinois; and Milwaukee, Wisconsin, 
facilities for the disability of right hemiparesis;
2. An application for a clothing allowance dated in 
March 1988, which stated that a right leg brace was 
issued in January 1988 by the Minneapolis, 
Minnesota, VAMC for a right leg condition, unstable 
knee due to retained shrapnel, and right 
hemiparesis;
3. A rating action in April 1988 denying entitlement to 
a clothing allowance on the basis that there was no 
evidence that, because of a compensable service 
connected disability, the veteran wore a prosthetic 
appliance which tended to tear or wear out his 
clothing;
4. A letter from the veteran to the RO received in 
August 1988 stating that "this year" the veteran 
was issued a brace for his right leg at the 
Minneapolis VAMC which had "rigid plastic sides and 
back and foot with metal buckles which do catch and 
sometimes tear my pants"; and
5. Testimony by the veteran at a personal hearing in 
January 1999 that he received a brace in the 
"middle 80s".

Under the circumstances, this case is remanded to the RO 
for the following:

1. The RO should request that the veteran 
identify any physician who prescribed 
a brace for his right leg or foot in 
1979.  In the event that the veteran 
identifies such a physician, after 
securing any necessary release from 
the veteran, the RO should attempt to 
obtain copies of all clinical records 
of treatment of the veteran by that 
physician in the 1970s and 1980s.  In 
the event that any identified records 
are not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should attempt to obtain copies 
of all records of treatment or 
evaluation of the veteran at the 
prosthetics service of the VAMC, Wood, 
Wisconsin, since the veteran's 
separation from service.  In the event 
that such records are not obtained, 
the RO should comply with the notice 
provisions of the VCAA.

3. The RO should determine whether any 
further development or notice action 
is required by the VCAA.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying information.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



